Mb. Pbesiding Justice Lacey dissents. I can- not concur with the reversal of the judgment in this case. It seems to me wholly inequitable to do so. The boilers were not the property of the appellants, and the only claim they had in them was a naked possession. The appellee had shipped them to the Tin Plate Company on the representations of its agent they would be paid for and that the company was able to do so. When the boilers arrived at Joliet the Tin Plate Company was so utterly insolvent that it could not pay the freight on them. I think, under the evidence and circumstances, the- jury were justified in their verdict and in believing that the boilers were purchased with a fraudulent intent or in so reckless a manner as to ability to pay for them, the jury might infer fraudulent intent at the time of purchase, not to pay for them.